DETAILED ACTION
Status of Claims
This action is in reply to the communication filed on 22 January, 2021 and 4 February, 2021.
Claim 10 has been amended. By the amendment filed on 22 January, 2021 and also by the amendment filed on 4 February, 2021.
Claims 10, 13, 21 – 23, 25 – 29 and 32 - 43 are currently pending and have been examined.
The present application is a continuation of U.S. Application Number 13/560,934 now U.S. Patent Number 9,171,344.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date as follows: The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc.
The disclosure of the prior-filed application, Application No. 61/531,453, fails to provide adequate support or enablement in the manner provided by pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  None of the features directed to the fraud-detection analysis limitations newly recited in Claim 10 are disclosed in the prior-filed application. As such, the claims are accorded a priority date of 27 July, 2012.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10, 13, 21 – 23, 25 – 29 and 32 - 43 are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 10 recites conducting a fraud-detection analysis comprising “determining a number of destination computing systems of the previous transfer requests received from the user interface within the set period of time”. The specification fails to support this feature. For example, the specification discloses that the fraud detection analysis can flag an account if “the geographic diversity of destination facilities for past request have been above a pre-determined threshold”. (0277, 0279). Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 10, 13, 21 – 23, 25 – 29 and 34 - 43 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Maresh et al.: (US PGPUB 2009/0112882 A1) in view of Landi et al.: (US PGPUB 2005/0165623 A1) in view of Wood et al.: (US PGPUB 2004/0061889 A1) and in view of Salem et al.: (US PGPUB 2013/0227712 A1).
The applied reference has a common Assignee and shares at least one common inventor with the instant application. Based upon the earlier publication date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(b). 
CLAIM 10
Maresh discloses a method for managing medical images and records that includes the following limitations:
a computer-implemented method for querying and retrieving one or more medical files from a plurality of medical databases located across a plurality of medical facilities; (Maresh 0096, 0097);
the method comprising:
receiving, by a main server from a user interface, a transfer request to transfer one or more medical files to a destination computing system, the transfer request comprising one or more search criteria to search for the one or more medical files that satisfy the one or more search criteria, wherein the one or more medical files are stored on a plurality of medical located across a plurality of medical facilities, wherein the plurality of medical are at least partially accessible by the main server through a network; (Maresh 0054 – 0056, 0061, 0062, 0065, 0093 – 0096, 0142, Figure 1, 1A);
wherein the one or more search criteria comprises a type of disease; (Maresh 0094
dynamically querying, by the main server, the plurality of medical databases located across the plurality of medical facilities to search for one or more medical files stored on the plurality of medical databases that satisfy the one or more search criteria, wherein at least one medical file of the one or more medical files that satisfy the one or more search criteria comprises a first patient identifier for identifying a patient associated with the at least one medical file, wherein the first patient identifier is used to identify the patient by a first medical facility of the plurality of medical facilities; (Maresh 0093 – 0098, 0142);
dynamically identifying, by the main server, one or more other medical files associated with the patient and generated prior to the at least one medical file, wherein at least one of the one or more other medical files comprises a second patient identifier for identifying the patient wherein the second patient identifier is used to identify the patient by a second medical facility of the plurality of medical facilities; (Maresh 0093 – 0098, 0142);
dynamically generating, by the main server, a list of medical files, wherein the generated list of medical files comprises the one or more medical files stored on the plurality of medical databases that satisfy the one or more search criteria, wherein the one or more medical files that satisfy the one or more search criteria comprises the at least one medical file comprising the first patient identifier for identifying the patient; (Maresh 0097, 0098, 0142, 0143);
wherein the generated list of medical files further comprises the one or more other medical files associated with the patient and generated prior to the at least one medical file, wherein at least one of the one or more other medical files comprises the second patient identifier for identifying the patient; (Maresh 0097, 0098, 0142, 0143); 
causing display of the dynamically generated list of medical files on the user interface; (Maresh 0098, 0142, 0143, 0160);
receiving, by the main server from the user interface, a selection of one or more medical files to be electronically transferred to the destination computing system from the dynamically generated list of medical files, wherein the selection of the one or more medical files to be electronically transferred is made on the dynamically generated list of medical files on the user interface; (Maresh 0140 – 0143);
dynamically generating, by the main server, one or more requests to electronically transfer the selected one or more medical files, wherein the one or more requests to electronically transfer the selected one or more medical files is based at least in part on one or more criteria, wherein the one or more criteria comprises one or more of a time period or a type of medical examination; transmitting electronically, by the main server, the dynamically generated one or more transfer requests to one or more source medical databases among the plurality of medical databases, wherein the selected one or more medical files are stored on the one or more source medical databases, wherein the transmission of the dynamically generated one or more transfer requests initiates transfer of the selected one or more medical files; (Maresh 0067, 0097, 0131, 0145, 0159);
causing, by the main server, the one or more medical files to be transmitted to the destination computing system; (Maresh 0097);
wherein the main server comprises a computer processor and an electronic storage medium; (Maresh 0065, 0077, 0089).
Maresh discloses a computerized method for transferring medical files from one or more sources to a destination based on a request entered into a browser (i.e. user interface) that comprises search criteria to search for medical files that may be stored on a plurality of databases/facilities. The sources, destination and a server are interconnected via a network. The request includes a first and second patient identifier that identifies the patient (i.e. search criteria). The method searches for files that match the search criteria that are available at other facilities, and generates a list of all the medical files at all of the medical facilities on the network for selection. A secure connection is initiated and instructions are sent to the source to send the medical file, and to the destination to receive the medical file. 
	With respect to the following limitations
causing, by the main server, a first intermediary server system in communication with the one or more source medical databases to receive the selected one or more medical files; wherein one or more computing systems in communication with the one or more source databases are configured to dynamically anonymizes the selected one or more medical files; 
wherein the anonymizing the selected one or more medical files comprises: determining whether the selected one or more medical files comprises patient identification information located in an image portion of the selected one or more medical files; graphically obscuring patient identification information located in the image of the selected one or more medical files when the selected one or more medical files is determined to comprise patient identification information located in the image portion of the selected one or more medical files; (Landi paragraph 0005 – 0007, 0009, 0049- 0069, 0073, 0077 – 0079).
determining whether the selected one or more medical files comprises patient identification information located in a header portion of the selected one or more medical files; and removing patient identification information stored in the header portion of the selected one or more medical files when the selected one or more medical files is determined to comprise patient identification information located in the header portion of the selected one or more medical files; (Landi paragraph 0005 – 0007, 0009, 0049- 0069, 0073, 0077 – 0079).
Maresh does not disclose anonymizing patient records; however, Landi does. Landi discloses a method of sharing medical information in compliance with HIPAA that includes a clinical sites (i.e. a source) that releases de-identified patient records to a third-party entity (i.e. an intermediary); where de-identifying a medical file includes removing patient specific information in a DICOM header and replacing the information with an encrypted ID. When the patient record is a physical image where patient identifying information is “burned-in” to the image, the system erases or obscures the patient identifying information. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have modified the medical file 
With respect to the following limitations:
causing, by the main server, the first intermediary server system in communication with the one or more source medical databases to determine whether to apply one or more image processing algorithms on the anonymized one or more medical files, wherein determining whether to apply the one or more image processing algorithms is based at least in part on processing preference instructions received from a second intermediary system in communication with the destination computing system, and wherein determining whether to apply the one or more image processing algorithms is further based at least in part on one or more of a type of examination of the anonymized one or more medical files, medical scanner type that produced the anonymized one or more medical files, or diagnosis of a patient of the anonymized one or more medical files; causing, by the main server, the one or more image processing algorithms to be applied on the anonymized one or more medical files when the one or more image processing algorithms are determined to be applied on the anonymized one or more medical files; and wherein determining whether to apply the one or more image processing algorithms is further based at least in part on a time period; (Wood Abstract, 0010, 0019, 0020, 0030, 0040 – 0045, 0052 – 0054, Figure 3).
Maresh/Landi does not disclose applying image processing algorithms according to a user preference; however, Wood does. Wood discloses a system and method distributing medical images to remote terminal users that includes receiving image data from an image acquisition 
With respect to the following limitations:
conducting, by the main server, a fraud-detection analysis for the transfer request, wherein the fraud detection analysis comprises: determining a number of previous transfer requests received from the user interface within a set period of time; determining a number of destination computing systems of the previous transfer requests received from the user interface within the set period of time; and detecting a fraudulent transfer request when the number of previous transfer requests received from the user interface within the set period of time is above a first predetermined threshold and when the number of destination computing systems of the previous transfer requests received from the user interface within the set period of time is above a second predetermined threshold; querying when a fraudulent transfer request is not detected by the fraud-detection analysis; (Salem 0026, 0027, 0034).
Salem discloses an access control system that includes receiving a request for access to files or documents such as in a medical records system. The system mat grant or deny the access request. For example, a request may be denied when multiple simultaneous access request from the same user, coming from different geographical locations or when the number of requests from the same user exceeds a prior historical number of requests. Examiner construes the historical number of access requests and simultaneous access from more than one location as fairly teaching the recited thresholds. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have modified the medical file transfer system of Maresh so as to have included fraud detection for transaction requests, in accordance with the teaching of Salem, in order to protect sensitive information from unauthorized access.
CLAIM 13
The combination of Maresh/Landi/Wood/Salem discloses the limitations above relative to Claim 10. Additionally Maresh discloses the following limitations:
the main server comprises one or more computer systems; (Maresh 0065, 0072, 0077, 0078).
CLAIMS 21 – 23, 25
The combination of Maresh/Landi/Wood/Salem discloses the limitations above relative to Claim 10. Additionally Maresh discloses the following limitations:
generate by the main server a unique code in response to receiving the one or more search criteria from the user interface and transmitting electronically by the main server the unique code to the user interface; wherein the unique code is used to authenticate a user; wherein the unique code is displayed on a user access point system, and wherein scanning the unique code displayed on the user access point system by the destination computing system authenticates the user; wherein the unique code comprises a barcode; (Maresh 0132).
CLAIMS 26 - 29
The combination of Maresh/Landi/Wood/Salem discloses the limitations above relative to Claim 10. Additionally Maresh discloses the following limitations:
receiving by the main server an authentication key from the user interface; and authenticating by the main server a user based at least in part on the authentication key received from the user interface; wherein the authentication key is generated by a computing system of a medical facility and given to the user after verifying identification of the user by the medical facility; receiving by the main server the authentication key from the computing system of the medical facility; wherein authenticating by the main server the user further comprises comparing the authentication key received from the user interface and the authentication key received from the computing system of the medical facility; (Maresh 0138).
Using authentication keys to authenticate a user – i.e. username and password - inherently includes comparing a generated key with one submitted by the user.
CLAIMS 34 - 35
The combination of Maresh/Landi/Wood/Salem discloses the limitations above relative to Claim 10. Additionally Maresh discloses the following limitations:
wherein the user interface operates on a user access system; 
wherein the user access point system comprises a mobile device; (Maresh 0064, 0083, 0089, 0132).
CLAIMS 36 - 41
The combination of Maresh/Landi/Wood/Salem discloses the limitations above relative to Claim 10. Additionally Maresh discloses the following limitations:
wherein the one or more search criteria comprises a type of disease; wherein the one or more search criteria comprises patient information; wherein the one or more search criteria comprises one or more of a name of a patient, an identifier for the patient, age of the patient, gender of the patient, or disease; (Maresh 0094);
wherein the plurality of medical databases comprises one or more of a picture archiving and communication system (PACS), a radiological information system (RIS), or a health information system (HIS); (Maresh 0094);
normalizing the selected one or more medical files prior to transmission to the destination computing system; (Maresh 0126);
converting a format of the selected one or more medical files to ensure compatibility with the destination computing system. (Maresh 0017, 0048, 0110, 0178).
CLAIM 42
The combination of Maresh/Landi/Wood/Salem discloses the limitations above relative to Claim 10. Additionally Maresh discloses the following limitations:
wherein the one or more image processing algorithms comprises normalization of the anonymized one or more medical files; (Maresh 0116, 0119 - 0121).
CLAIM 43
The combination of Maresh/Landi/Wood/Salem discloses the limitations above relative to Claim 
wherein determining whether to apply the one or more image processing algorithms is further based at least in part on standing instructions received from the main server; (Wood 0008).
Wood discloses image processing that is applied to all images universally (i.e. standing instructions). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have modified the medical file transfer system of Maresh so as to have included universal image processing, in accordance with the teaching of Wood, in order to reduce the need to input image processing parameters for each image, and to reduce the cost and complexity of remote image viewing terminals.
Claims 32 and 33 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Maresh et al.: (US PGPUB 2009/0112882 A1) in view of Landi et al.: (US PGPUB 2005/0165623 A1) in view of Wood et al.: (US PGPUB 2004/0061889 A1) and in view of Salem et al.: (US PGPUB 2013/0227712 A1) and in view of Karusawa (US PGPUB 2006/0088166 A1).
CLAIMS 32 - 33
The combination of Maresh/Landi/Wood/Salem discloses the limitations above relative to Claim 26. With respect to the following limitations:
wherein the authentication key comprises a barcode; wherein the authentication key is generated based at least in part on an authentication key generating algorithm, wherein the authentication key generating algorithm is pre-determined by the main server; (Karusawa 0013 – 0015, 0074, 0075).
Karusawa discloses an authentication key generator including displaying the authentication 
Response to Arguments
The U.S.C. 103 Rejection 
Applicant argues that the art of record fails to teach the recited fraud detection features of Claim 10. Examiner agrees. Upon further consideration, a new grounds of rejection in view of Salem is made herein.
CONCLUSION 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 7,815,106 B1 to McConnell discloses a transaction fraud detection system that detects transaction anomalies based on requests that occur outside of a normal time range or from different locations;
US PGPUB 2008/0319841 A1 to Oliver et al. discloses a transaction fraud detection system that includes detecting fraud based on a number of requests and an expected location of the request;
US PGPUB 2012/0008781 A1 to Chevallier et al. discloses an access control system that detects fraud based on a number of requests compared to a threshold, and simultaneous access requests.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to John A. Pauls whose telephone number is (571) 270-5557.  The Examiner can normally be reached on Mon. - Fri. 8:00 - 5:00 Eastern.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert Morgan can be reached at (571) 272-6773.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197.
Official replies to this Office action may now be submitted electronically by registered http://www.uspto.gov/patents/process/file/efs/guidance/index.jsp.  An EFS-Web Quick-Start Guide is available at:  http://www.uspto.gov/ebc/portal/efs/quick-start.pdf.
Alternatively, official replies to this Office action may still be submitted by any one of fax, mail, or hand delivery.  Faxed replies should be directed to the central fax at (571) 273-8300.  Mailed replies should be addressed to “Commissioner for Patents, PO Box 1450, Alexandria, VA  22313-1450.”  Hand delivered replies should be delivered to the “Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA  22314.”

/JOHN A PAULS/Primary Examiner, Art Unit 3626                                                                                                                                                                                                                                                                                                                                                                                                       
Date: 19 March, 2021